COURT OF APPEALS OF VIRGINIA


Present:   Judges Baker, Elder and Fitzpatrick


JACOB JARMAN

v.   Record No. 0509-97-1                        MEMORANDUM OPINION *
                                                     PER CURIAM
COMMONWEALTH OF VIRGINIA,                         SEPTEMBER 2, 1997
 DEPARTMENT OF SOCIAL SERVICES,
 DIVISION OF CHILD SUPPORT ENFORCEMENT,
 ex rel. LAURA HANLEY


         FROM THE CIRCUIT COURT OF THE CITY OF NEWPORT NEWS
                       Robert P. Frank, Judge

           (Theophilise Twitty, on brief), for
           appellant.

           (Richard Cullen, Attorney General; William H.
           Hurd, Deputy Attorney General; Robert B.
           Cousins, Jr., Senior Assistant Attorney
           General; Craig M. Burshem, Regional Special
           Counsel; Beth J. Edwards, Regional Special
           Counsel; George B. Pearson, Special Counsel,
           on brief), for appellee.



     Jacob Jarman appeals the decision of the circuit court

holding that he is barred from contesting his paternity of a

minor child born to Linda D. Howell, now deceased.      Upon

reviewing the record and briefs of the parties, we conclude that

this appeal is without merit.   Accordingly, we summarily affirm

the decision of the trial court.   Rule 5A:27.

     As demonstrated by the order entered December 11, 1990,

Jarman appeared before the juvenile and domestic relations

district court and acknowledged his paternity of a daughter born
     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
September 25, 1985.    Jarman was ordered to pay support.   In 1995,

genetic testing established that Jarman was not the biological

father.    The circuit court found that appellant was collaterally

estopped from disputing his paternity, and that appellant had not

established actual fraud on the part of the deceased mother so as

to set aside the original determination of paternity.

     The circuit court did not err in finding that Jarman is

collaterally estopped from contesting the paternity he

acknowledged in sworn testimony before the juvenile and domestic

relations district court.
          The doctrine of collateral estoppel provides
          that parties to an action and their privies
          are precluded from litigating in a subsequent
          action "'any issue of fact actually litigated
          and essential to a valid and final personal
          judgment in the first action.'" "A
          fundamental precept of common-law
          adjudication, embodied in the related
          doctrines of collateral estoppel and res
          judicata, is that a 'right, question or fact
          distinctly put in issue and directly
          determined by a court of competent
          jurisdiction . . . cannot be disputed in a
          subsequent suit between the parties.'"

Dunbar v. Hogan, 16 Va. App. 653, 658, 432 S.E.2d 16, 19 (1993)

(citations omitted).   The issue of Jarman's paternity was

actually litigated and was essential to the civil support

judgment previously entered.

     That Jarman was eighteen years old and unrepresented by

counsel does not diminish the collateral effect of the original

finding.   Jarman was not entitled to appointment of a guardian ad

litem and had no constitutional claim to the assistance of



                                  2
counsel.     See Code § 20-49.6.

     We also find no error in the trial court's conclusion that

Jarman failed to establish actual fraud so as to void the

previous judgment.    The evidence indicated that Jarman and the

mother had a sexual relationship at the time the child was

conceived; that the relationship continued for seven or eight

years; that the mother asked Jarman to be tested for sickle-cell

anemia prior to the birth of the child to ascertain the child's

risks of inheriting the trait; and that, prior to the mother's

death in 1995, Jarman did not question whether he was the child's

father.    To support his contention of fraud, Jarman testified

that, at the mother's funeral, the grandmother told him that she

did not believe he was the father, and that at some time prior to

her death, the mother had indicated to the grandmother that

another man was the father.    The grandmother did not testify.
          "'The charge of fraud is one easily made, and the burden

is upon the party alleging it to establish its existence, not by

doubtful and inconclusive evidence, but clearly and conclusively.

Fraud cannot be presumed.'"        Aviles v. Aviles, 14 Va. App. 360,

366, 416 S.E.2d 718, 719 (1992) (citation omitted).       There was

evidence that the mother believed Jarman was the father.

Jarman's allegations, even with the physical evidence of the

genetic testing, do not clearly and conclusively demonstrate

actual fraud on the part of the deceased mother.

     Accordingly, the decision of the circuit court is summarily




                                      3
affirmed.

                Affirmed.




            4